               Case 18-10601-MFW                 Doc 2374         Filed 05/21/19          Page 1 of 23



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
The Weinstein Company Holdings LLC, et al.,1                    : Case No. 18-10601 (MFW)
                                                                :
                  Debtors.                                      : (Jointly Administered)
                                                                :
-------------------------------------------------------------- x
                         NOTICE OF AGENDA OF MATTERS SCHEDULED
                        FOR HEARING ON MAY 23, 2019 AT 10:30 A.M. (ET)2

I.       WITHDRAWN MATTER:

         1.        Joint Motion of Debtors and Official Committee of Unsecured Creditors to
                   Approve Stipulation Granting Leave, Standing, and Authority to the Official
                   Committee of Unsecured Creditors to Investigate, Prosecute, and Settle Certain
                   Claims and Causes of Action [Docket No. 1668 - filed November 6, 2018]

                   Objection / Response Deadline:                 November 20, 2018 at 4:00 p.m. (ET);
                                                                  extended by agreement for certain Directors
                                                                  (Robert Weinstein, Tim Sarnoff, Marc
                                                                  Lasry, Taran Ben Ammar, Lance Maerov,
                                                                  Jeff Sackman, Richard Koenigsberg, Paul
                                                                  Tudor Jones, James Dolan, and Dirk Ziff) to
                                                                  May 16, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:               None to date.

                   Related Documents:

                   i.       Declaration of Alan M. Jacobs in Support of Joint Motion of Debtors and
                            Official Committee of Unsecured Creditors to Approve Stipulation
                            Granting Leave, Standing, and Authority to the Official Committee of

1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013.
Due to the large number of Debtors in these cases, which are being jointly administered for procedural purposes only, a
complete list of the Debtors and the last four digits of their federal tax identification numbers are not provided herein. A
complete list of this information may be obtained on the website of the Debtors’ noticing and claims agent at
http://dm.epiq11.com/twc.
2
 The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any person who wishes to
appear telephonically at the May 23, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00
noon (ET) on Wednesday, May 22, 2019 to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 21270127v.1
               Case 18-10601-MFW          Doc 2374     Filed 05/21/19    Page 2 of 23



                          Unsecured Creditors to Investigate, Prosecute, and Settle Certain Claims
                          and Causes of Action [Docket No. 1669 - filed November 6, 2018]

                   ii.    Notice of Adjournment of Hearing Regarding Joint Motion of Debtors and
                          Official Committee of Unsecured Creditors to Approve Stipulation
                          Granting Leave, Standing, and Authority to the Official Committee of
                          Unsecured Creditors to Investigate, Prosecute, and Settle Certain Claims
                          and Causes of Action [Docket No. 1726 - filed November 16, 2018]

                   iii.   Notice of Adjournment of Hearing Regarding Joint Motion of Debtors and
                          Official Committee of Unsecured Creditors to Approve Stipulation
                          Granting Leave, Standing, and Authority to the Official Committee of
                          Unsecured Creditors to Investigate, Prosecute, and Settle Certain Claims
                          and Causes of Action [Docket No. 1934 - filed January 3, 2019]

                   iv.    Notice of Withdrawal of Joint Motion of Debtors and Official Committee
                          of Unsecured Creditors to Approve Stipulation Granting Leave, Standing,
                          and Authority to the Official Committee of Unsecured Creditors to
                          Investigate, Prosecute, and Settle Certain Claims and Causes of Action
                          [Docket No. 2322 – filed April 23, 2019]

                   Status: This matter has been withdrawn.

II.      CONTINUED MATTERS:

         2.        Debtors’ Motion for Entry of Orders (I)(A) Approving Bidding Procedures for
                   Sale of Substantially All of the Debtors’ Assets, (B) Approving Stalking Horse
                   Bid Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of
                   Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of
                   Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and
                   Assignment Procedures and (F) Granting Related Relief and (II)(A) Approving
                   Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens,
                   Claims, Interests and Encumbrances, (B) Approving Assumption and Assignment
                   of Executory Contracts and Unexpired Leases and (C) Granting Related Relief
                   [Docket No. 8 - filed March 20, 2018]

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                         Objections / Response Deadline:

                          Notice at Docket No. 216: April 30, 2018 at 4:00 p.m. (ET); extended
                          until May 3, 2018 at 4:00 p.m. (ET) for Nu Image, Inc., Sony,
                          Bunim/Murray Productions, Universal Music Enterprises, a division of
                          UMG Recordings, Inc., Universal Music Corp., Songs of Universal, Inc.,
                          Universal Tunes, a division of Songs of Universal Inc., Capitol Christian
                          Music Group, and CMG Publishing, Interscope Records, a division of
                          UMG Recordings, Inc., and any other Universal Music entity, Angry
                          Blonde Productions, Inc., Shady Records, Inc., Shroom Shady Music,


                                                   2
RLF1 21270127v.1
               Case 18-10601-MFW        Doc 2374     Filed 05/21/19   Page 3 of 23



                         LLC, and Marshall B. Mathers (entities as part of a transaction with
                         Interscope Records, a Universal entity)

                         Notice at Docket No. 282: May 3, 2018 at 4:00 p.m. (ET); extended until
                         May 7, 2018 at 4:00 p.m. (ET) for A&E Television Networks, LLC (and
                         its related entities, including Lifetime Entertainment Services)

                         Notice at Docket No. 482: May 7, 2018 at 4:00 p.m. (ET); extended until
                         May 15, 2018 at 4:00 p.m. (ET) for Saving Santa The Movie, Ltd. and
                         until May 16, 2018 at 4:00 p.m. (ET) for Jeff Abbott

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                         Objections Received: See Exhibit A attached hereto.

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                   Objections Received That Are Scheduled to Be Heard:

                   A.    Objection of Interested Party Studiocanal S.A.S. to Assumption and
                         Assignment of Executory Contract, and Reservation of Rights [Docket
                         No. 1814 – filed December 4, 2018]

                   B.    [Redacted] Declaration of Ron Halpern in Support of Objection of
                         Interested Parties Studiocanal S.A.S. to Assumption and Assignment of
                         Executory Contracts, and Reservation of Rights [Docket No. 1815 - filed
                         December 4, 2018]

                   C.    [SEALED] ‘Exhibit A’ to Declaration of Ron Halpern in Support of
                         Objection of Interested Parties Studiocanal S.A.S. to Assumption and
                         Assignment of Executory Contracts, and Reservation of Rights [Docket
                         No. 1816 - filed December 4, 2018]

                   D.    Supplemental Objection of Interested Party Studiocanal S.A.S. to
                         Assumption and Assignment of Executory Contract, and Reservation of
                         Rights [Docket No. 2205 – filed March 20, 2019]

                   E.    Declaration Of Kathy A. Jorrie In Support Of Supplemental Objection of
                         Interested Parties Studiocanal S.A.S. to Assumption and Assignment of
                         Executory Contracts, And Reservation of Rights [Docket No. 2206 – filed
                         March 20, 2019]

                   F.    Supplemental Declaration of Ron Halpern In Support of Supplemental
                         Objection of Interested Parties Studiocanal S.A.S. To Assumption And
                         Assignment of Executory Contracts, And Reservation of Rights [Docket
                         No. 2207 – filed March 20, 2019]

                   Related Documents:



                                                 3
RLF1 21270127v.1
               Case 18-10601-MFW           Doc 2374       Filed 05/21/19      Page 4 of 23



                   i.      Notice of Second Supplemental Potential Assumption and Assignment of
                           Executory Contracts or Unexpired Leases and Cure Amounts [Docket No.
                           482 - filed April 27, 2018]

                   ii.     Order (I) Authorizing the Sale of All or Substantially All of the Debtors’
                           Assets Free and Clear of All Liens, Claims, Interests, Encumbrances and
                           Other Interests, (II) Authorizing the Assumption and Assignment of
                           Certain Executory Contracts and Unexpired Leases in Connection
                           Therewith, and (III) Granting Related Relief [Docket No. 846 - entered
                           May 9, 2018]

                   iii.    Notice of Filing of Final List of Potentially Assume Contracts and Leases
                           [Docket No. 860 - filed May 10, 2018]

                   iv.     Order Approving Amendment to Asset Purchase Agreement Entered Into
                           By and Between the Debtors and Lantern Entertainment LLC [Docket No.
                           1220 - entered July 11, 2018] 3

                   v.      Notice of Filing of List of Assumed Contracts Pursuant to Sale Order
                           [Docket No. 1457 - filed September 5, 2018]

                   vi.     Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                           Sale Order [Docket No. 846] [Docket No. 1512 – filed September 20,
                           2018]

                   vii.    Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                           Sale Order [Docket No. 1665 - filed November 5, 2018]

                   viii.   Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                           Sale Order [Docket No. 1695 - filed November 8, 2018]

                   ix      Order Pursuant to Bankruptcy Code Section 107(b), Bankruptcy Rule
                           9018 and Local Rule 9018-1(b) Authorizing Interested Party Studiocanal
                           S.A.S. to File Under Seal Declaration of Ron Halpern in Support of
                           Objection of Interested Party Studiocanal S.A.S. to Assumption and
                           Assignment of Executory Contracts, and Reservation of Rights [Docket
                           No. 1943 - entered January 7, 2019]

                   x.      Omnibus Reply of Lantern Entertainment LLC to Objections to
                           Assumption and Assignment of Distribution Agreements Filed by (A) Sun
                           Distribution Group S.A. and (B) Studiocanal S.A.S. [Docket No. 2118 -
                           filed February 21, 2019]


3
  On March 19, 2019, Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) filed the Notice of Legal
Name Change [Docket No. 2201] identifying that Lantern Entertainment LLC (“Lantern”) changed its name with
the Secretary of State for the State of Delaware to Spyglass Media Group, LLC. References to Lantern are now
references to Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC).

                                                     4
RLF1 21270127v.1
               Case 18-10601-MFW          Doc 2374      Filed 05/21/19    Page 5 of 23



                   Status: The Debtors understand that Studiocanal S.A.S. and Spyglass Media
                           Group, LLC (f/k/a Lantern Entertainment LLC) have agreed to continue
                           the hearing on this matter to June 4, 2019 at 2:00 p.m., with any such
                           further adjournment to be agreed upon by the parties, as it relates to the
                           issues raised by Studiocanal S.A.S. The status of the remaining
                           outstanding cure objections, assumption and assignment objections, and
                           other related objections received is noted on Exhibit A attached hereto.

         3.        Debtors’ Statement Regarding Contracts to Be Transferred Pursuant to the Asset
                   Purchase Agreement with Lantern Entertainment LLC [Docket No. 1003 - filed
                   June 8, 2018]

                   Objection / Response Deadline:       June 18, 2018 at 4:00 p.m. (ET); extended
                                                        for certain of the parties listed on Exhibit B
                                                        attached hereto.

                   Objections / Responses Received:     See Exhibit B attached hereto.

                   Related Documents: None at this time.

                   Status: The status of the outstanding objections received is noted on Exhibit B
                           attached hereto.

         4.        Notice of Filing of List of Assumed Contracts Pursuant to Sale Order [Docket No.
                   1457 - filed September 5, 2018]

                   Objection / Response Deadline:       September 17, 2018 at 4:00 p.m. (ET);
                                                        extended by agreement for Portfolio
                                                        Funding Company LLC I to June 17, 2019
                                                        at 5:00 p.m. (PT)/8:00 p.m. (ET) with
                                                        respect to the Notices at Docket Nos. 1457,
                                                        1512, 1665 and 1695.

                   Objections / Responses Received:     See Exhibit C attached hereto.

                   Related Documents:

                   i.     Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 846] [Docket No. 1512 – filed September 20,
                          2018]

                   ii.    Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 1665 - filed November 5, 2018]

                   iii.   Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 1695 - filed November 8, 2018]




                                                    5
RLF1 21270127v.1
               Case 18-10601-MFW          Doc 2374     Filed 05/21/19    Page 6 of 23



                   iv.    Omnibus Objection of Lantern Entertainment LLC to (I) Supplemental
                          Objection and Joint Motion of SLP Contract Counterparties to Clarify Sale
                          Order; (II) Motion of Executory Contract Counterparties for Order
                          Confirming That Counterparties’ Agreements Have Been Designated by
                          Lantern for Assumption and Assignment; and (III) The Official
                          Committee of Unsecured Creditors’ (I) Objection to Supplemental Notice
                          of Filing of List of Assumed Contracts Pursuant to Sale Order and
                          (B) Joinder to the Motion of Executory Contract Counterparties for Order
                          Confirming That Counterparties’ Agreements Have Been Designated By
                          Lantern for Assumption and Assignment [Docket No. 1939/Adv. Case No.
                          18-50924 (MFW) Docket No. 25 - filed January 7, 2019]

                   v.     Declaration of Irwin Reiter in Support of Omnibus Objection of Lantern
                          Entertainment LLC to (I) Supplemental Objection and Joint Motion of
                          SLP Contract Counterparties to Clarify Sale Order; (II) Motion of
                          Executory Contract Counterparties for Order Confirming That
                          Counterparties’ Agreements Have Been Designated by Lantern for
                          Assumption and Assignment; and (III) The Official Committee of
                          Unsecured Creditors’ (I) Objection to Supplemental Notice of Filing of
                          List of Assumed Contracts Pursuant to Sale Order and (B) Joinder to the
                          Motion of Executory Contract Counterparties for Order Confirming That
                          Counterparties’ Agreements Have Been Designated By Lantern for
                          Assumption and Assignment [Docket No. 1940/Adv. Case No. 18-50924
                          (MFW) Docket No. 26 - filed January 7, 2019]

                   vi.    [SEALED] Omnibus Objection of Lantern Entertainment LLC to
                          (I) Supplemental Objection and Joint Motion of SLP Contract
                          Counterparties to Clarify Sale Order; (II) Motion of Executory Contract
                          Counterparties for Order Confirming That Counterparties’ Agreements
                          Have Been Designated by Lantern for Assumption and Assignment; and
                          (III) The Official Committee of Unsecured Creditors’ (I) Objection to
                          Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order and (B) Joinder to the Motion of Executory Contract
                          Counterparties for Order Confirming That Counterparties’ Agreements
                          Have Been Designated By Lantern for Assumption and Assignment
                          [Docket No. 1944/Adv. Case No. 18-50924 (MFW) Docket No. 28 - filed
                          January 7, 2019]

                   vii.   [SEALED] Declaration of Irwin Reiter in Support of Omnibus Objection
                          of Lantern Entertainment LLC to (I) Supplemental Objection and Joint
                          Motion of SLP Contract Counterparties to Clarify Sale Order; (II) Motion
                          of Executory Contract Counterparties for Order Confirming That
                          Counterparties’ Agreements Have Been Designated by Lantern for
                          Assumption and Assignment; and (III) The Official Committee of
                          Unsecured Creditors’ (I) Objection to Supplemental Notice of Filing of
                          List of Assumed Contracts Pursuant to Sale Order and (B) Joinder to the
                          Motion of Executory Contract Counterparties for Order Confirming That

                                                  6
RLF1 21270127v.1
               Case 18-10601-MFW          Doc 2374      Filed 05/21/19    Page 7 of 23



                          Counterparties’ Agreements Have Been Designated By Lantern for
                          Assumption and Assignment [Docket No. 1945/Adv. Case No. 18-50924
                          (MFW) Docket No. 29 - filed January 7, 2019]

                   ix.    Omnibus Reply of Lantern Entertainment LLC to Objections to
                          Assumption and Assignment of Distribution Agreements Filed by (A) Sun
                          Distribution Group S.A. and (B) Studiocanal S.A.S. [Docket No. 2118 –
                          filed February 21, 2019]

                   Status: The Debtors understand that Studiocanal S.A.S. and Spyglass Media
                           Group, LLC (f/k/a Lantern Entertainment LLC) have agreed to continue
                           the hearing on this matter to June 4, 2019 at 2:00 p.m., with any such
                           further adjournment to be agreed upon by the parties, as it relates to the
                           issues raised by Studiocanal S.A.S. The status of the remaining
                           outstanding objections received is noted on Exhibit C attached hereto.

         5.        Motion of Lantern Entertainment LLC to File Under Seal Distribution
                   Agreements Referenced in the Omnibus Reply of Lantern Entertainment LLC to
                   Objections to Assumption and Assignment of Distribution Agreements Filed by
                   (A) Sun Distribution Group S.A. and (B) Studiocanal S.A.S. [Docket No. 2120 -
                   filed February 21, 2019]

                   Objections / Responses Received:     None to date.

                   Related Documents: None to date.

                   Status: The Debtors understand that Studiocanal S.A.S. and Spyglass Media
                           Group, LLC (f/k/a Lantern Entertainment LLC) have agreed to continue
                           the hearing on this matter to June 4, 2019 at 2:00 p.m., with any such
                           further adjournment to be agreed upon by the parties.

III.     MATTERS GOING FORWARD:

         6.        Debtors’ Application Pursuant to 11 U.S.C. §§ 327(e) and 328(a) to Retain and
                   Employ Bernstein Litowitz Berger & Grossmann, LLP as Special Litigation
                   Counsel to the Debtors Nunc Pro Tunc to May 1, 2019 [Docket No. 2337 – filed
                   May 1, 2019]

                   Objection / Response Deadline:       May 15, 2019 at 4:00 p.m. (ET); extended
                                                        by agreement to May 20, 2019 at 4:00 p.m.
                                                        (ET) for the Office of the United States
                                                        Trustee (the “UST”)

                   Objections / Responses Received:

                   A.     Informal comments from the UST



                                                    7
RLF1 21270127v.1
               Case 18-10601-MFW           Doc 2374     Filed 05/21/19       Page 8 of 23



                   B.     Objection of the New York State Attorney General and Tort Claimants to,
                          and Request to Adjourn for 30 Days, Debtors’ Application Pursuant to 11
                          U.S.C. §§ 327(e) and 328(a) to Retain and Employ Bernstein Litowitz
                          Berger & Grossmann, LLP as Special Litigation Counsel to the Debtors
                          Nunc Pro Tunc to May 1, 2019 [Docket No. 2362 – filed May 15, 2019]

                   C.     Limited Objection of the Official Committee of Unsecured Creditors to
                          Debtors’ Application Pursuant to 11 U.S.C. §§ 327(e) and 328(a) to Retain
                          and Employ Bernstein Litowitz Berger & Grossmann, LLP as Special
                          Litigation Counsel to the Debtors Nunc Pro Tunc to May 1, 2019 [Docket
                          No. 2363 – filed May 15, 2019]

                   Related Documents:

                   i.     Reply to Objections to Debtors' Application Pursuant to 11 U.S.C. §§
                          327(e) and 328(a) to Retain and Employ Bernstein Litowitz Berger &
                          Grossmann, LLP as Special Litigation Counsel to the Debtors Nunc Pro
                          Tunc to May 1, 2019 [Docket No. 2371 – filed May 20, 2019]

                   Status: The hearing on this matter will go forward.

IV.      ADDITIONAL MATTER REQUESTED TO GO FORWARD:

         7.        Emergency Motion of the Official Committee of Unsecured Creditors to Adjourn
                   Hearing on Debtors’ Application Pursuant to 11 U.S.C. §§ 327(e) and 328(a) to
                   Retain and Employ Bernstein Litowitz Berger & Grossmann, LLP as Special
                   Litigation Counsel to the Debtors Nunc Pro Tunc to May 1, 2019 [Docket No.
                   2372 – filed May 20, 2019]

                   (Proposed) Objection / Response Deadline: Due at the time of the hearing

                   Objections / Responses Received:     None at this time.

                   Related Documents:

                   i.     Motion to Shorten Notice with Respect to the Emergency Motion of the
                          Official Committee of Unsecured Creditors to Adjourn Hearing on
                          Debtors’ Application Pursuant to 11 U.S.C. §§ 327(e) and 328(a) to Retain
                          and Employ Bernstein Litowitz Berger & Grossmann, LLP as Special
                          Litigation Counsel to the Debtors Nunc Pro Tunc to May 1, 2019 [Docket
                          No. 2373 – filed May 20, 2019]

                   Status: To the extent that the Court grants the Motion to Shorten, the hearing on
                           this matter will go forward.




                                                    8
RLF1 21270127v.1
               Case 18-10601-MFW    Doc 2374     Filed 05/21/19    Page 9 of 23



Dated: May 21, 2019
       Wilmington, Delaware
                                   /s/ David T. Queroli
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Paul N. Heath (No. 3704)
                                   Zachary I. Shapiro (No. 5103)
                                   Brett M. Haywood (No. 6166)
                                   David T. Queroli (No. 6318)
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701

                                   - and -

                                   CRAVATH, SWAINE & MOORE LLP
                                   Paul H. Zumbro (admitted pro hac vice)
                                   George E. Zobitz (admitted pro hac vice)
                                   Karin A. DeMasi (admitted pro hac vice)
                                   Worldwide Plaza
                                   825 Eighth Avenue
                                   New York, New York 10019
                                   Telephone: (212) 474-1000
                                   Facsimile: (212) 474-3700

                                   Attorneys for the Debtors and Debtors in Possession




                                             9
RLF1 21270127v.1
                                    Case 18-10601-MFW        Doc 2374      Filed 05/21/19    Page 10 of 23



                     Exhibit A - Cure Objections, Assumption and Assignment Objections, and Other Related Objections

Tab                 Respondent                                                                  Status

  A.                Timur Bekmambetov, Bazelevs U.S., Inc., Tengri, Inc., and Mirsand The hearing on this matter has been
                    Limited [Docket No. 454 - filed April 26, 2018] [Supplemental Objection at continued to June 4, 2019 at 2:00 p.m. (ET).
                    Docket No. 666 - filed May 2, 2018]

  B.                Beta Film GmbH [Docket No. 501 - filed April 27, 2018]                      The Debtors understand that Spyglass Media
                                                                                                Group, LLC (f/k/a Lantern Entertainment
                                                                                                LLC) believes that this matter will be
                                                                                                adjourned to June 4, 2019 at 2:00 p.m. (ET).
  C.                Viacom International Inc. [Docket No. 511 - filed April 30, 2018]           The hearing on this matter has been
                                                                                                continued to June 4, 2019 at 2:00 p.m. (ET).
  D.                Cross City Films Ltd. [Docket No. 522 - filed April 30, 2018]               On October 18, 2018, the Court entered an
                                                                                                order [Docket No. 1615] approving a
                                                                                                stipulation regarding this matter.
                                                                                                Accordingly, certain portions of this matter
                                                                                                are moot. The unresolved portions of this
                                                                                                matter have been continued to June 4, 2019
                                                                                                at 2:00 p.m. (ET).
  E.                Black Bear Pictures [Docket No. 527 - filed April 30, 2018] [Declaration at The hearing on this matter has been
                    Docket No. 530 - April 30, 2018]                                            continued to June 4, 2019 at 2:00 p.m. (ET).

  F.                The Bully Project, LLC and Lee Hirsch [Docket No. 532 - filed April 30, The hearing on this matter has been
                    2018]                                                                   continued to June 4, 2019 at 2:00 p.m. (ET).




 RLF1 21270174v.1
                                    Case 18-10601-MFW         Doc 2374      Filed 05/21/19    Page 11 of 23



Tab                 Respondent                                                                    Status

  G.                Studiocanal S.A.S. (“Studiocanal”), Gaumont S.A. (“Gaumont”), Wild     The Court entered orders approving a
                    Bunch, S.A. (“Wild Bunch”), Delta Last Legion Ltd., Quinta             stipulation attached thereto resolving certain
                    Communications S.A., and Orange Studio (Formerly Studio 37) (“Orange   portions of this matter at Docket Nos. 1607,
                    Studio”) [Docket No. 533 - filed April 30, 2018] [Docket No. 597 - filed
                                                                                           1670, 1676 and 1677 for Studiocanal,
                    April 30, 2018] [Declarations at Docket Nos. 618, 620, 621, 669, 670, 673 -
                                                                                           Gaumont, Wild Bunch and Orange Studio,
                    filed April 30, 2018 and May 2, 2018] [Supplemental Objection at Docketrespectively. The unresolved portions of this
                    No. 818 - filed May 7, 2018] [Supplemental Objection at Docket No. 2205matter relating to Studiocanal have been
                    – filed March 20, 2019] [Supplemental Declarations at Docket Nos. 2206 continued to June 4, 2019 at 2:00 p.m. (ET),
                    and 2207 – filed March 20, 2019]                                       and any further adjournment will be agreed
                                                                                           upon by Studiocanal and Spyglass Media
                                                                                           Group, LLC (f/k/a Lantern Entertainment
                                                                                           LLC).
  H.                Jennifer Lawrence and Floffin, Inc. Concerning the Film Silver Linings The objection is being held in abeyance
                    Playbook [Docket No. 543 - filed April 30, 2018]                       pending the appeal at Docket No. 2065.

  I.                JPC Enterprises, Inc., New Crime Productions, LLC, Cusack Enterprises, The hearing on this matter has been
                    LLC, and John Cusack [Docket No. 547 - filed April 30, 2018]           continued to June 4, 2019 at 2:00 p.m. (ET).

  J.                Miramax Film NY, LLC [Sealed at Docket No. 561 - filed April 30, 2018; The hearing on this matter has been
                    Redacted at Docket No. 564 - filed April 30, 2018] [Supplemental continued to June 4, 2019 at 2:00 p.m. (ET).
                    Objection at Docket No. 722 - filed May 3, 2018]

  K.                Entertainment One [Docket No. 566 - filed April 30, 2018]                    The hearing on this matter has been
                                                                                                 continued to June 4, 2019 at 2:00 p.m. (ET).
  L.                Jerry’s Brother, Inc., and David S. Zucker [Docket No. 572 - filed April 30, The objection is being held in abeyance
                    2018]                                                                        pending the appeal at Docket No. 2065.




                                                                        2
 RLF1 21270174v.1
                                   Case 18-10601-MFW         Doc 2374        Filed 05/21/19   Page 12 of 23



Tab                 Respondent                                                                  Status

  M.                AB Svensk Filmindustri [Docket No. 577 - filed April 30, 2018]           This matter is resolved, subject to the terms
                                                                                             set forth in the Stipulation By and Among
                                                                                             the Debtors, Spyglass Media Group, LLC
                                                                                             (f/k/a Lantern Entertainment LLC), and AB
                                                                                             Svensk Film Industri Regarding Assumption
                                                                                             and Assignment of Certain Foreign
                                                                                             Distribution Agreements filed under
                                                                                             certification of counsel at Docket No. 2364.
  N.                Dynamic ‘88 Productions, Inc., George Clooney, Good Lie, Inc., and Grant The objection is being held in abeyance
                    Heslov [Docket No. 578 - filed April 30, 2018]                           pending the appeal at Docket No. 2065.

  O.                Estate of Wes Craven [Docket No. 580 - filed April 30, 2018]            The objection is being held in abeyance
                                                                                            pending the appeal at Docket No. 2065.
  P.                Sabajka Productions II, Inc., and Julia Roberts [Docket No. 585 - filed The objection is being held in abeyance
                    April 30, 2018]                                                         pending the appeal at Docket No. 2065.

  Q.                IT Follows Productions LLC [Docket No. 586 - filed April 30, 2018]       The hearing on this matter has been
                                                                                             continued to June 4, 2019 at 2:00 p.m. (ET).
  R.                Meryl Streep [Docket No. 588 - filed April 30, 2018]                     The objection is being held in abeyance
                                                                                             pending the appeal at Docket No. 2065.
  S.                PC Films, LLC, Willie Lump Lump Enterprises, Inc., Bill Murray, The objection is being held in abeyance
                    Goldenlight Films, Inc., and Ted Melfi [Docket No. 589 - filed April 30, pending the appeal at Docket No. 2065.
                    2018]

  T.                Scavenger, LLC [Docket No. 590 - filed April 30, 2018]                 The hearing on this matter has been
                                                                                           continued to June 4, 2019 at 2:00 p.m. (ET).
  U.                WB Studio Enterprises Inc. and Warner Bros. Entertainment Inc. [Docket The hearing on this matter has been
                    No. 592 - filed April 30, 2018] [Supplemental Objection at Docket No. continued to June 4, 2019 at 2:00 p.m. (ET).
                    1820 - filed December 4, 2018] [Supplemental Objection at Docket No.
                    2100 – filed February 15, 2019 (withdrawn at Docket No. 2313)]



                                                                       3
 RLF1 21270174v.1
                                   Case 18-10601-MFW         Doc 2374         Filed 05/21/19   Page 13 of 23



Tab                 Respondent                                                                   Status

  V.                Bank of America, N.A. [Docket No. 599 - filed April 30, 2018]           The hearing on this matter has been
                                                                                            continued to June 4, 2019 at 2:00 p.m. (ET).
  W.                Portfolio Funding Company LLC I [Sealed at Docket No. 603 - filed April The hearing on this matter has been
                    30, 2018] [Redacted at Docket No. 604 - filed April 30, 2018]           continued to June 4, 2019 at 2:00 p.m. (ET).

  X.                Creative Artists Agency, LLC [Docket No. 601 - filed April 30, 2018]  The hearing on this matter has been
                                                                                          continued to June 4, 2019 at 2:00 p.m. (ET).
  Y.                Bruce Cohen Productions and Bruce Cohen [Docket No. 607 - filed April The objection is being held in abeyance
                    30, 2018]                                                             pending the appeal at Docket No. 2065.

  Z.                Lesia Anson [Docket No. 630 - filed April 30, 2018]                          On April 8, 2019, the Court entered an order
                                                                                                 [Docket No. 2279] holding this objection in
                                                                                                 abeyance pending the resolution or other
                                                                                                 disposition of related litigation pending in
                                                                                                 the United States District Court for the
                                                                                                 Central District of California.




                                                                          4
 RLF1 21270174v.1
                                   Case 18-10601-MFW        Doc 2374      Filed 05/21/19   Page 14 of 23



Tab                 Respondent                                                                Status

  AA.               Contract Counterparties [Wang Qin, Wang Hong, Amityville Horror        Certain portions of this matter are resolved.
                    Enterprises, LLC, Cindy Lee Stock, Noel Lutz, Gabrielle Lutz, Melissa  The Court entered orders approving
                    Irwin, Vertigo Prime Inc., Good Fear Film, Inc., Roy Lee, Chris Bender,stipulations attached thereto resolving
                    22nd and Indiana Inc., Bradley Cooper, Tim Gunn Productions Inc., Tim  certain portions of this matter at Docket No.
                    Gunn, Fade to Black Productions, Inc., Tom Ford, Outerbanks            1573 for Wang Qin and Wang Hong, and
                    Entertainment, Inc., Kevin Williamson, Music For the People and Mark   Docket No. 1574 for Vertigo Prime Inc.,
                    Wahlberg] [Docket No. 668 - filed May 2, 2018]                         Good Fear Film, Inc., Roy Lee, and Chris
                                                                                           Bender. The Debtors understand that
                                                                                           Spyglass Media Group, LLC (f/k/a Lantern
                                                                                           Entertainment LLC) has been in discussions
                                                                                           with certain counterparties and that Spyglass
                                                                                           Media Group, LLC (f/k/a Lantern
                                                                                           Entertainment LLC) is no longer interested
                                                                                           in acquiring the Tim Gunn Productions Inc.
                                                                                           and Tim Gunn contract(s) subject to
                                                                                           objection. Accordingly, the objection
                                                                                           regarding the Tim Gunn Productions Inc.
                                                                                           and Tim Gunn contracts subject to objection
                                                                                           is moot. The unresolved portions of this
                                                                                           matter have been continued to June 4, 2019
                                                                                           at 2:00 p.m. (ET).
  BB.               Lions Gate Entertainment Corp., Lions Gate Films Inc., Anchor Bay The hearing on this matter has been
                    Entertainment LLC, Starz LLC, Starz Media, LLC and Starz Entertainment continued to June 4, 2019 at 2:00 p.m. (ET).
                    LLC [Docket No. 694 - filed May 3, 2018]

  CC.               Jennifer Aniston and Two Eleven Productions, Inc., Concerning the Film The hearing on this matter has been
                    Derailed [Docket No. 699 - filed May 3, 2018]                          continued to June 4, 2019 at 2:00 p.m. (ET).

  DD.               Entertainment One [Docket No. 717 - filed May 3, 2018]                    The hearing on this matter has been
                                                                                              continued to June 4, 2019 at 2:00 p.m. (ET).



                                                                      5
 RLF1 21270174v.1
                                   Case 18-10601-MFW         Doc 2374         Filed 05/21/19   Page 15 of 23



Tab                 Respondent                                                                   Status

  EE.               Unifi Completion Guaranty Insurance Solutions, Inc. as Agent and The hearing on this matter has been
                    Attorney-in-Fact for Atlantic Specialty Insurance Company [Docket No. continued to June 4, 2019 at 2:00 p.m. (ET).
                    721 - May 3, 2018] [Supplemental Objection at Docket No. 950 - filed May
                    30, 2018]

  FF.               Toyota Motor Sales, U.S.A., Inc. and Toyota Motor Corporation [Docket The hearing on this matter has been
                    No. 728 - filed May 3, 2018]                                          continued to June 4, 2019 at 2:00 p.m. (ET).

  GG.               Directors Guild of America, Inc., Screen Actors Guild-American The hearing on this matter has been
                    Federation of Television and Radio Artists, the Writers Guild of America, continued to June 4, 2019 at 2:00 p.m. (ET).
                    West, Inc., Their Respective Pension and Health Plans, and the Motion
                    Picture Industry Pension and Health Plans [Docket No. 742 - filed May 3,
                    2018]

  HH.               Arclight Films [Docket No. 771 - filed May 4, 2018]                   The hearing on this matter has been
                                                                                          continued to June 4, 2019 at 2:00 p.m. (ET).
  II.               British Broadcasting Corporation (BBC) [Docket No. 821 - filed May 7, The hearing on this matter has been
                    2018]                                                                 continued to June 4, 2019 at 2:00 p.m. (ET).

  JJ.               Univision Networks & Studios, Inc. [Docket No. 912 - filed May 18, 2018]     This matter is resolved, subject to the terms
                                                                                                 set forth in the Stipulation By and Among
                                                                                                 the Debtors, Spyglass Media Group, LLC
                                                                                                 (f/k/a Lantern Entertainment LLC), and
                                                                                                 Univision Networks & Studios, Inc.
                                                                                                 Regarding Assumption and Assignment of
                                                                                                 the Title 33 Agreement (the “Stipulation”).
                                                                                                 The Court entered an order approving the
                                                                                                 Stipulation at Docket No. 2299.
  KK.               BBC Worldwide Limited [Docket No. 964 - filed June 1, 2018]                  The hearing on this matter has been
                                                                                                 continued to June 4, 2019 at 2:00 p.m. (ET).



                                                                          6
 RLF1 21270174v.1
                                   Case 18-10601-MFW         Doc 2374     Filed 05/21/19   Page 16 of 23



Tab                 Respondent                                                                 Status

  LL.               Jon Gordon and Jon Gordon Productions, Inc. [Docket No. 1274 - filed July The objection is being held in abeyance
                    27, 2018]                                                                 pending the appeal at Docket No. 2065.

  MM.               Luge Club Productions, Inc. [Docket No. 1488 – filed September 17, 2018]   The hearing on this matter has been
                                                                                               continued to June 4, 2019 at 2:00 p.m. (ET).
  NN.               The Sapphires Film Holdings Pty Ltd [Informal Response]                    The hearing on this matter has been
                                                                                               continued to June 4, 2019 at 2:00 p.m. (ET).




                                                                      7
 RLF1 21270174v.1
                         Case 18-10601-MFW         Doc 2374     Filed 05/21/19     Page 17 of 23



                                                        Exhibit B

         Tab       Objection                                                        Status

              A.   Objection of Kanzeon Corp. and David O. Russell to Debtors’     The objection is being held in abeyance
                   Statement Regarding Contracts to Be Transferred Pursuant to the pending the appeal at Docket No. 2065.
                   Asset Purchase Agreement with Lantern Entertainment LLC and
                   Reservation of Rights [Docket No. 1040 - filed June 18, 2018]

              B.   Objection of Bazelevs U.S., Timur Bekmambetov, Mirsand           The hearing on this matter has been
                   Limited, Tengri, Inc. and Mirsand Limited re Executory Nature    continued to June 4, 2019 at 2:00 p.m. (ET).
                   of Current War Producing Service Agreement and Amendment
                   Thereto [Docket No. 1043 - filed June 18, 2018]

              C.   Objection of Bruce Cohen Productions and Bruce Cohen to          The objection is being held in abeyance
                   Debtors’ Statement Regarding Contracts to Be Transferred         pending the appeal at Docket No. 2065.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1045 - filed June 18, 2018]

              D.   Objection of Dynamic ‘88 Productions, Inc., George Clooney,      The objection is being held in abeyance
                   Good Lie, Inc., and Grant Heslov to Debtors’ Statement           pending the appeal at Docket No. 2065.
                   Regarding Contracts to Be Transferred Pursuant to the Asset
                   Purchase Agreement with Lantern Entertainment LLC; and
                   Reservation of Rights [Docket No. 1046 - filed June 18, 2018]

              E.   Objection of 22nd and Indiana Inc. and Bradley Cooper to         The objection is being held in abeyance
                   Debtors’ Statement Regarding Contracts to Be Transferred         pending the appeal at Docket No. 2065.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC [Docket No. 1048 - filed June 18, 2018]




RLF1 21270174v.1
                         Case 18-10601-MFW          Doc 2374      Filed 05/21/19     Page 18 of 23



         Tab       Objection                                                          Status

              F.   Objection of Meryl Streep to Debtors’ Statement Regarding          The objection is being held in abeyance
                   Contracts to Be Transferred Pursuant to the Asset Purchase         pending the appeal at Docket No. 2065.
                   Agreement with Lantern Entertainment LLC; and Reservation of
                   Rights [Docket No. 1049 - filed June 18, 2018]

              G.   Objection of Canal Productions, Inc. and Robert De Niro to         The objection is being held in abeyance
                   Debtors’ Statement Regarding Contracts to Be Transferred           pending the appeal at Docket No. 2065.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1050 - filed June 18, 2018]

              H.   Response and Reservation of Rights of The Estate of Wes            The objection is being held in abeyance
                   Craven Regarding Debtors’ Statement Regarding Contracts to         pending the appeal at Docket No. 2065.
                   Be Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC [Docket No. 1052 - filed June 18,
                   2018]

              I.   Objection of Willie Lump Lump Enterprises, Inc., and Bill          The objection is being held in abeyance
                   Murray to Debtors’ Statement Regarding Contracts to Be             pending the appeal at Docket No. 2065.
                   Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC; and Reservation of Rights [Docket
                   No. 1055 - filed June 18, 2018]

              J.   Objection of Sabjaka Productions II, Inc., and Julia Roberts to    The objection is being held in abeyance
                   Debtors’ Statement Regarding Contracts to Be Transferred           pending the appeal at Docket No. 2065.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1058 - filed June 18, 2018]




                                                              2
RLF1 21270174v.1
                         Case 18-10601-MFW          Doc 2374     Filed 05/21/19       Page 19 of 23



         Tab       Objection                                                           Status

              K.   Joinder of Jennifer Lawrence and Floffin, Inc. to the Objections    The objection is being held in abeyance
                   Filed by (I) Kanzeon Corp. and David O. Russell, (II) 22nd and      pending the appeal at Docket No. 2065.
                   Indiana Inc. and Bradley Cooper, and (III) Canal Productions,
                   Inc., and Robert De Niro to Debtors’ Statement Regarding
                   Contracts to Be Transferred Pursuant to the Asset Purchase
                   Agreement with Lantern Entertainment LLC; and Reservation of
                   Rights [Docket No. 1059 - filed June 18, 2018]

              L.   Objection of Donna Gigliotti to Debtors’ Statement Regarding        The objection is being held in abeyance
                   Contracts to Be Transferred Pursuant to the Asset Purchase          pending the appeal at Docket No. 2065.
                   Agreement with Lantern Entertainment LLC; and Reservation of
                   Rights [Docket No. 1063 - filed June 18, 2018]

              M.   Response of Visiona Romantica, Inc. and Quentin Tarantino to        The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred            continued to June 4, 2019 at 2:00 p.m. (ET).
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC and Reservation of Rights [Docket No. 1064
                   - filed June 18, 2018]

              N.   Response to and Reservation of Rights of JCP Enterprises, Inc.,     The hearing on this matter has been
                   New Crime Productions, LLC, Cusack Enterprises, LLC, and            continued to June 4, 2019 at 2:00 p.m. (ET).
                   John Cusack to Debtors’ Statement Regarding Contracts to Be
                   Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC [Docket No. 1065 - filed June 18,
                   2018]

              O.   Objection of Jerry’s Brother, Inc., and David Zucker to Debtors’ The objection is being held in abeyance
                   Statement Regarding Contracts to Be Transferred Pursuant to the pending the appeal at Docket No. 2065.
                   Asset Purchase Agreement with Lantern Entertainment LLC;
                   and Reservation of Rights [Docket No. 1066 - filed June 18,
                   2018]


                                                             3
RLF1 21270174v.1
                         Case 18-10601-MFW         Doc 2374     Filed 05/21/19       Page 20 of 23



         Tab       Objection                                                          Status

              P.   Limited Objection and Reservation of Rights of Miramax Film        The hearing on this matter has been
                   NY, LLC to the Debtors’ Statement Regarding Contracts to Be        continued to June 4, 2019 at 2:00 p.m. (ET).
                   Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC [Docket No. 1067 - filed June 19,
                   2018]

              Q.   Objection of Wang Qin and Wang Hong to the Debtors’                This matter is partially resolved. The Court
                   Statement Regarding Contracts to Be Transferred Pursuant to the    entered an order approving a stipulation
                   Asset Purchase Agreement with Lantern Entertainment LLC            attached thereto resolving the matter at
                   [Docket No. 1231 - filed July 11, 2018]                            Docket No. 1573. The unresolved portions of
                                                                                      this matter have been continued to June 4,
                                                                                      2019 at 2:00 p.m. (ET).




                                                            4
RLF1 21270174v.1
                              Case 18-10601-MFW          Doc 2374     Filed 05/21/19       Page 21 of 23



                                                              Exhibit C

         Tab            Objection                                                           Status

                   A.   Limited Objection of Viacom International Inc. to Notice of         The hearing on this matter has been
                        Filing of List of Assumed Contracts [Docket No. 1493 - filed        continued to June 4, 2019 at 2:00 p.m. (ET).
                        September 17, 2018] [Objection and Reservation of Rights at
                        Docket No. 1813 - filed December 4, 2018]

                   B.   Response and Reservation of Rights of Executory Contract            The hearing on this matter has been
                        Counterparties to Notice of Filing of List of Assumed Contracts     continued to June 4, 2019 at 2:00 p.m. (ET).
                        Pursuant to Sale Order [Docket No. 1496 - filed September 17,       Certain of these parties have their portions of
                        2018] [Bill Murray and Willie Lump Lump Enterprises, Inc.,          the objection held in abeyance due to the
                        Brad Pitt and Potter, Inc., Bruce Cohen and Bruce Cohen             appeal.
                        Productions, David O. Russell and Kanzeon Corp., David
                        Zucker and Jerry’s Brother, Inc., Donna Gigliotti, George
                        Clooney and Dynamic ’88 Productions, Inc., Grant Heslov and
                        Good Lie, Inc., Jake Gyllenhaal and Cykel Corp., John Cusack,
                        JPC Enterprises, LLC, Cusack Enterprises, LLC, New Crime
                        Productions, LLC, Jon Gordon and Jon Gordon Productions,
                        Inc., Julia Roberts and Sabajka Productions II, Inc., Lorenzo di
                        Bonaventura and di Bonaventura Pictures, Inc., Meryl Streep;
                        Peter Chernin and PC Films, Inc., Rachel McAdams and Pink
                        Fox, Inc., Robert De Niro and Canal Productions, Inc., The
                        Estate of Wes Craven, Theodore Melfi and Goldenlight Films,
                        Inc.]




RLF1 21270174v.1
                              Case 18-10601-MFW         Doc 2374      Filed 05/21/19      Page 22 of 23



         Tab            Objection                                                          Status

                   C.   Limited Objection of Certain Contract Counterparties to            The objection is being held in abeyance
                        Debtors’ Notice of Filing of List of Assumed Contracts Pursuant    pending the appeal at Docket No. 2065.
                        to Sale Order and Reservation of Rights [Docket No. 1497 -
                        filed September 17, 2018] [Wang Qin, Wang Hong, Vertigo
                        Prime Inc., Good Fear Film, Inc., Roy Lee, Chris Bender, 22nd
                        and Indiana Inc., Bradley Cooper, Fade to Black Productions,
                        Inc., Tom Ford, Outerbanks Entertainment, Inc., Kevin
                        Williamson, Music For the People and Mark Wahlberg]

                   D.   Objection of Jon Gordon and Jon Gordon Productions, Inc. to        The objection is being held in abeyance
                        Notice of Filing of List of Assumed Contracts Pursuant to Sale     pending the appeal at Docket No. 2065.
                        Order; and Reservation of Rights [Docket No. 1498 - filed
                        September 17, 2018]

                   E.   Objection of Executory Contract Counterparties to Supplemental The objection is being held in abeyance
                        Notice of Filing of List of Assumed Contracts Pursuant to Sale    pending the appeal at Docket No. 2065.
                        Order [D.I. 1695]; and Reservation of Rights [Docket No. 1769 -
                        filed November 26, 2018] [Bruce Cohen, Bruce Cohen
                        Productions, Robert De Niro, Canal Productions, Inc., Donna,
                        Gigliotti, David Zucker, Jerry’s Brother, Inc., David O. Russell,
                        Kanzeon Corp., Bill Murray, Willie Lump Lump Enterprises,
                        Inc., Julia Roberts, Sabajka Productions II, Inc., and Meryl
                        Streep]

                   F.   Limited Objection of Viacom International Inc. to Notice of        The hearing on this matter has been
                        Filing of List of Assumed Contracts [Docket No. 1772 - filed       continued to June 4, 2019 at 2:00 p.m. (ET).
                        November 26, 2018]; Objection and Reservation of Rights of
                        Viacom International Inc. and its Controlled Affiliates to
                        Supplemental Notice of Filing of List of Assumed Contracts
                        [Docket No. 1812- filed December 4, 2018]



                                                                  2
RLF1 21270174v.1
                              Case 18-10601-MFW         Doc 2374     Filed 05/21/19      Page 23 of 23



         Tab            Objection                                                         Status

                   G.   Objection of Stephen King to Supplemental Notice of Filing of     The hearing on this matter has been
                        List of Assumed Contracts Pursuant to Sale Order [Docket No.      continued to June 4, 2019 at 2:00 p.m. (ET).
                        1808 - filed December 4, 2018]

                   H.   Objection of Interested Party Studiocanal S.A.S. to Assumption    The hearing on this matter has been
                        and Assignment of Executory Contract, and Reservation of          continued to June 4, 2019 at 2:00 p.m. (ET),
                        Rights [Docket No. 1814 - filed December 4, 2018] [Declaration    and any further adjournment will be agreed
                        at Docket No. 1815 - filed December 4, 2018; SEALED Exhibit       upon by Studiocanal and Spyglass Media
                        A at Docket No. 1816 - filed December 4, 2018]                    Group, LLC (f/k/a Lantern Entertainment
                                                                                          LLC).




                                                                 3
RLF1 21270174v.1
